DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2022 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 10/10/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 13-32 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 10/10/2022, which has been rejected under new ground of rejection necessitated by amendment. See rejection below for full detail.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 20-22, 23 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roffet et al. (US 2016/0366350 A1) in view of Kawabata et al. (US 2017/0078557 A1).

Regarding claim 13, Roffet et al. (hereafter referred as Roffet) teaches an image pickup apparatus (Roffet, Fig. 3), comprising: 
a photodiode configured to generate charge based on an amount of received light (Roffet, Fig. 6, photosensitive element EP, Paragraph 0046); 
a first transistor (Roffet, Fig. 6, transistors T1), Paragraph  coupled to the photodiode and a power supply (Roffet, Fig. 6, power supply voltage VAB, Paragraph 0046); and 
a second transistor (Roffet, Fig. 6, Transistor T3 or T4, The second transistor is indirectly coupled to the photodiode.) coupled to the photodiode and a reading node (Roffet, Fig. 6, reading node RN, Paragraph 0047); and 
a switch (Roffet, Fig. 6, Transistors TG3 and TG4, Paragraph 0046, The switch is considered to be both TG3 and TG4.) coupled between the first transistor and first (Roffet, Fig. 6, The first signal line is considered to be Node S4 to Node RN) and second signal lines (Roffet, Fig. 6, The second signal line is considered to be Node S3 to Node RN), wherein the switch is controllable to connect the first transistor to the first signal line to achieve a first exposure period (Roffet, Fig. 7, EXP2) and to connect the first transistor to the second signal line to achieve a second exposure period (Roffet, Fig. 7, EXP1) that is longer than the first exposure period (Roffet, Paragraphs 0048-0050, The switch connects the first transistor to the first and second signal lines. The second exposure period is longer than the first exposure period.), 
wherein the second transistor is configured to transfer at least a portion of charge generated by the photodiode to the reading node (Roffet, Paragraph 0047), and 
wherein the first transistor is configured to discharge the photodiode (Roffet, Paragraphs 0006 and 0048).
However, Roffet does not explicitly state the reading node has a capacitor.
In reference to Kawabata, Kawabata teaches a reading node has a capacitor (Kawabata, Fig. 2, Capacitor C2, Paragraph 0052).
These arts are analogous since they are both related to imaging devices and pixel structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Roffet with the capacitor at the reading node as seen in Kawabata to increase the amount of charge capable of being held in the reading node/floating diffusion.
Claims 23 is rejected for the same reasons as claim 13.

Regarding claim 20, the combination of Roffet and Kawabata teaches the image pickup apparatus according to claim 13 (see claim 13 analysis), wherein the switch is coupled to a gate of the first transistor (Roffet, Fig. 6, The switch (TG3 and TG4) is connected to the gate of the first transistor (T1) through the drain of transistor T1.).
Claims 30 is rejected for the same reasons as claim 20.

Regarding claim 21, the combination of Roffet and Kawabata teaches the image pickup apparatus according to claim 13 (see claim 13 analysis), wherein the capacitor includes a floating diffusion layer (Kawabata, Paragraph 0052).
Claims 31 is rejected for the same reasons as claim 21.

Regarding claim 22, the combination of Roffet and Kawabata teaches the image pickup apparatus according to claim 13 (see claim 13 analysis), wherein the first transistor is a reset transistor (Roffet, Fig. 6, transistor T1, Paragraph 0048), and the second transistor is a transfer transistor (Roffet, Fig. 6, transistor T3 or T4, Paragraph 0047).
Claims 32 is rejected for the same reasons as claim 22.

Claim(s) 14-19 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roffet et al. (US 2016/0366350 A1) in view of Kawabata et al. (US 2017/0078557 A1) in view of Lahav et al. (US 2011/0013064 A1).

Regarding claim 14, the combination of Roffet and Kawabata teaches the image pickup apparatus according to claim 13 (see claim 13 analysis), wherein a potential of the second transistor is controllable to be in two stages of a lowest potential and a highest potential (Roffet, Paragraph 0047, Turning on the second transistor reduces the second transistor to a lowest potential. Turning off the second transistor increases the second transistor to a highest potential.).
However, the combination of Roffet and Kawabata does not teach wherein a potential of the second transistor is controllable to be in an intermediate potential.
In reference to Lahav et al. (hereafter referred as Lahav) Lahav teaches wherein a potential of a transfer transistor (Lahav, Fig. 3, Transfer gate transistor Q2) is controllable to be in three stages of a lowest potential (Lahav, Fig. 8(c), low (activated) potential TGON, Paragraph 0047), an intermediate potential (Lahav, Fig. 9(B), saturation check voltage TGSAT-CHK, Paragraph 0049), and a highest potential  (Lahav, Fig. 8(B), high off (de-activated) potential TGOFF, Paragraph 0047).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Roffet and Kawabata with the teaching of an intermediate potential, and performing a saturation check as seen in Lahav to allow the device to operate in a method for facilitating selective "underexposure" of pixels exposed to bright details of a scene and "overexposure" of pixels exposed to lowlight (dark) details of the scene (Lahav, Paragraph 0007). That is, to allow the device to operate in the method of Roffet (HDR by capturing a plurality of successive images) or the method of Lahav (HDR by independently controlling pixel exposure time).
Claim 24 is rejected for the same reasons as claim 14.

Regarding claim 15, the combination of Roffet, Kawabata and Lahav teaches the image pickup apparatus according to claim 14 (see claim 14 analysis), wherein when the second transistor is at the lowest potential, charge generated by the photodiode is fully transferred to the capacitor (Lahav, Fig. 8(c), low (activated) potential TGON, Paragraph 0048).
Claim 25 is rejected for the same reasons as claim 15.

Regarding claim 16, the combination of Roffet, Kawabata and Lahav teaches the image pickup apparatus according to claim 14 (see claim 14 analysis), wherein when the second transistor is at the intermediate potential, only charge generated by the photodiode that exceeds the intermediate potential is transferred to the capacitor (Lahav, Fig. 9(B), saturation check voltage TGSAT-CHK, Paragraphs 0049-0050).
Claim 26 is rejected for the same reasons as claim 16.

Regarding claim 17, the combination of Roffet, Kawabata and Lahav teaches the image pickup apparatus according to claim 14 (see claim 14 analysis), wherein when the second transistor is at the highest potential, charge generated by the photodiode is not transferred to the capacitor  (Lahav, Fig. 8(B), high off (de-activated) potential TGOFF, Paragraph 0048).
Claim 27 is rejected for the same reasons as claim 17.

Regarding claim 18, the combination of Roffet, Kawabata and Lahav teaches the image pickup apparatus according to claim 13 (see claim 13 analysis), wherein in each frame, one of a plurality of different exposure periods is selected in response to the amount of received light measured in an image pickup cycle of the frame (Lahav, Figs. 14-19, Paragraphs 0071, 0076, 0078 and 0080, Saturation checks during each frame determine different exposure periods for each pixel. The saturation checks are based on the amount of received light measured in an image pickup cycle of the frame.).
Claim 28 is rejected for the same reasons as claim 18.

Regarding claim 19, the combination of Roffet, Kawabata and Lahav teaches the image pickup apparatus according to claim 14 (see claim 14 analysis), wherein when the second transistor is at the intermediate potential (Lahav, Figs. 16(B), 17(B), Paragraphs 0069 and 0074), a charge amount of the capacitor varies in response to the amount of received light (Lahav, Figs. 16(B), 17(B), Paragraphs 0069 and 0074, Charge in memory node potentials MN varies depending on the amount of light.) so that one of a plurality of different exposure periods is selected according to the charge amount of the capacitor (Lahav, Figs. 14-19, Paragraphs 0071, 0076, 0078 and 0080, Saturation checks during each frame determine different exposure periods for each pixel. The saturation checks are based on the amount of received light measured in an image pickup cycle of the frame.).
Claim 29 is rejected for the same reasons as claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698                


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698